UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-150332 MACROSOLVE, INC. (Exact name of registrant as specified in its charter) Oklahoma 73-1518725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1717 South Boulder Ave., Suite 700 Tulsa, Oklahoma 74119 (Address of principal executive offices) (zip code) (918) 280-8693 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo x Note: The Company is a voluntary filer but has filed all reports it would have been required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months if it was a mandatory filer. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x. As of November 5, 2012 there were 179,831,987 shares of the registrant’s common stock outstanding. 1 Table Of Contents MACROSOLVE, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements 4 Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 (Audited) 4 Statements of Operations for the three and nine months ended September 30, 2012 and 2011 (Unaudited) 5 Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 (Unaudited) 6 Notes to Interim Unaudited Financial Statements 7-12 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-20 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 21 ITEM 4. Controls and Procedures 21 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 22 ITEM 1A. Risk Factors 23 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 ITEM 3. Defaults Upon Senior Securities 23 ITEM 4. Mine Safety Disclosures 23 ITEM 5. Other Information 23 ITEM 6. Exhibits 23 SIGNATURES 24 2 Table Of Contents MACROSOLVE, INC. Interim Unaudited Financial Statements For the Period Ended September 30, 2012 3 Table Of Contents MACROSOLVE, INC. BALANCE SHEETS 9/30/2012 12/31/2011 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - trade Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, at cost: Less - accumulated depreciation ) ) Net property and equipment OTHER ASSETS: Investment in DecisionPoint Systems, Inc. - Note receivable - Software development costs, net of accumulated amortization of $36,316 as of December 31, 2011 - Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ - Revolving Line of Credit Note Payable - Shareholders - Accounts payable - trade and accrued liabilities Unearned income Total current liabilities LONG-TERM DEBT, less current maturities Note Payable - Shareholders - Oklahoma Technology Commercialization Center Convertible debentures Total long-term debt, less current maturities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock, $.01 par value; authorized 500,000,000 shares; issued and outstanding 178,467,855 and 122,386,894 shares, at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated other comprehensive income ) - Accumulated deficit ) ) Total stockholders' (deficit) equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these statements. 4 Table Of Contents MACROSOLVE, INC. STATEMENTS OF INCOME AND COMPREHENSIVE INCOME For the Quarters Ended Year to Date For the Periods Ended September 30, 9/30/2012 9/30/2011 REVENUES: Software products and licensing $ Solution services - - Net revenues COST OF REVENUES: Software products and licensing Solution services - - Total cost of revenues Gross profit OPERATING EXPENSES: Solution services - - Depreciation and amortization Marketing and sales General and administrative Total operating expenses Loss from operations ) OTHER INCOME (EXPENSE): Interest income 25 18 53 Interest expense ) Loss on disposal of asset ) - ) ) Stock based compensation ) Total other expense ) LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) INCOME TAXES - NET LOSS FROM CONTINUING OPERATIONS ) DISCONTINUED OPERATIONS (NOTE 11) Loss from operations of discontinued Illume Mobile operations, (including loss on disposal of $54,538) NET LOSS ) OTHER COMPREHENSIVE INCOME, net of tax Unrealized holding loss arising during the period ) - ) - COMPREHENSIVE INCOME $ ) $ ) $ ) $ ) LOSS ALLOCABLE TO COMMON STOCKHOLDERS: Net loss $ ) $ ) $ ) $ ) Loss allocable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these statements. 5 Table Of Contents MACROSOLVE, INC. STATEMENTS OF CASH FLOWS For the Periods Ended September 30, 9/30/2012 9/30/2011 OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock based compensation Issuance of stock for services Changes in current assets and liabilities: Decrease (Increase) in accounts receivable - trade ) Decrease in inventory - Decrease (Increase) in prepaid expenses and other ) Decrease in note receivable - (Decrease) Increase in accounts payable - trade and accrued liabilities ) Increase in accrued debenture interest - Increase in unearned income Net cash (used in) operating activities ) ) INVESTING ACTIVITIES: Cash received from sale of Illume Mobile - Software development costs ) ) Purchase of equipment ) ) Disposal of equipment Net cash provided (used in) by investing activities ) FINANCING ACTIVITIES: Net Proceeds from debenture financing Common stock issued for debenture conversions - Reduction of accrued debenture interest ) - Common stock issued for accrued debenture interest - Proceeds from shareholder loans, including accrued interest Repayment of shareholder loans, including accrued interest ) ) Shareholder loans converted to debentures ) - Proceeds from sale of common stock - Repayments of notes payable - ) Deferred offering costs - ) Proceeds from bank line of credit - Repayment of bank line of credit ) ) Net cash provided by financing activities NET INCREASE IN CASH CASH, beginning of period CASH, end of period $ $ The accompanying notes are an integral part of these statements. 6 Table Of Contents MacroSolve, Inc. Notes to Interim Unaudited Financial Statements For the Period Ended September 30, 2012 1. BASIS OF PRESENTATION The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial statements and do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.The information furnished reflects all adjustments, consisting only of normal recurring items which are, in the opinion of management, necessary in order to make the financial statements not misleading.The financial statements as of December 31, 2011 have been audited by an independent registered public accounting firm. These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company’s 10K for the calendar year ended December 31, 2011. 2. DESCRIPTION OF BUSINESS MacroSolve, Inc. is an Oklahoma corporation formed on January 17, 1997, under the laws of the State of Oklahoma and conducted business as Illume Mobile, engaged in the design, delivery and integration of custom solutions for the application of mobile technology in business processes. The Company is currently empowering a new era of mobile innovators seeking advisory services and IP services. 3. NOTE RECEIVABLE Note receivable at September 30, 2012 and December 31, 2011 Consist of the following Sept 30, 2012 Dec 31, 2011 Convertible promissory note with a customer negotiated as part of a strategic alliance. Under the Master Services Agreement, customer may borrow up to $150,000 to finance development work with interest accrued monthly at prime rate plus 5% (8.25% at September 30, 2009), due June 30, 2011. The Company has written the note off as uncollectible due to collection costs, its change inbusiness strategyand the unavailability of key personnel due to the sale of Illume Mobile in July 2012. $
